DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-21 are cancelled.
Claims 22-41 are new and pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
The limitation "audio control module" in Claims 22-29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37 recites the limitation "the audio control module of Claim 30". Claim 37 depends on Claim 30, which is a method Claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-23, 25-31, and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agren (US PGPUB #2008/0291863) in view of Mukaide et al. (US PGPUB #2006/0156376) further in view of Pattenden (US PGPUB #2011/0275320).

Regarding Claim 22, Agren discloses an audio control module (title; abstract; Figs. 6-22), comprising:
a repeater (Agren abstract: relay device) configured to receive audio data associated with video data from a data source (Agren ¶0003 discloses audio and video data are wirelessly streamed [or using HDMI; ¶0062] by a source and a relay device to the sink devices. ¶0087 discloses Fig. 12 shows audio/video system 1200 with receiver 1202 receiving audio/video signals. ¶0094 discloses a relay device receives an audio and video from a source device. ¶0103 discloses relay device 1412 receives content [e.g., audio and/or video] from source devices 1402a-1402n, and forwards the received content to sink devices 1404a-1404n, in any combination, Fig. 14), the repeater further configured to route the audio data to an audio rendering device, and to route the video data and the audio data to a video rendering device (Argen ¶0011 discloses the relay devices and sink [output] devices provide audio data and video data. The relay device receives a first communication packet that includes a data frame from a source device. The second communication packet is transmitted from the relay device to sink device(s); Fig. 12, ¶0027);
a controller (Agren Fig. 9: baseband processing module 916; ¶0063 discloses processing module 920 can include digital logic, a processor, a microcontroller, a DSP, and/or other processing elements) configured to process the audio data into the audio data format of the audio rendering device (Agren ¶0088 discloses receiver 1202 communicates with each of the speakers 1206a-1206h with a respective communication signal 1210a-1210h to provide corresponding audio data. Fig. 12 shows each of the speakers 1206a-1206h has a respective one of latency calculators 502a-502h. Each latency calculator 502a-502h compares a present output latency for a respective one of speakers 1206a-1206h against a desired output latency, and adjusts a rate of sound output accordingly, to synchronize audio of speakers 1206a-1206h), and
to delay the video data being routed to the video rendering device to compensate for the audio processing of the audio data (Agren ¶0089 discloses display device 1204 includes a latency calculator to synchronize video output from display device 1204 with sound output by speakers 1206a-1206h [Fig. 12]. ¶0106 discloses relay device 1412 [Fig. 16] can include a timestamp calculator, and sink devices 1404a and 1404b can each include a sync offset calculator, which enable synchronized content output. Fig. 20: timestamp calculator 1910, sync offset calculator 2004),
wherein the delay is set to a delay that correlates to the audio processing of the audio data to synchronize the audio generated at the audio rendering device with the video generated at the video rendering device (Agren ¶0094 discloses a relay device receives a first communication signal that includes content [e.g., audio and/or video] from a source device. The relay device transmits one or more communication signals that include the received content to a plurality of sink devices, which output the content in a synchronized manner. Additionally, the relay device transmits one or more communication signals that include the content to one or more sink devices. The relay device outputs the content in a synchronized manner with the sink devices. ¶0104 discloses source device 1402 transmits a first communication signal that includes content [e.g., audio and/or video] to relay device 1412. Relay device 1412 transmits one or more communication signals that include the received content to sink devices 1404a and 1404b, which output the content in a synchronized manner).
Agren may not explicitly disclose a repeater configured to receive audio data associated with video data from a data source, the repeater further configured to route the audio data to an audio rendering device, and to route the video data and the audio data to a video rendering device.
a repeater (Mukaide Fig. 4: repeater 15) configured to receive audio data associated with video data from a data source (Mukaide Fig. 4: video/sound 14), the repeater further configured to route the audio data to an audio rendering device, and to route the video data and the audio data to a video rendering device (Mukaide Fig. 4: sound processing 31 to speaker 33; video processing 20 and 28 to display 29).
Agren in view of Mukaide may not explicitly disclose a controller configured to process the audio data into the audio data format of the audio rendering device, and to delay the video data being routed to the video rendering device to compensate for the audio processing of the audio data, wherein the delay is set to a delay that correlates to the audio processing of the audio data to synchronize the audio generated at the audio rendering device with the video generated at the video rendering device.
Agren and Mukaide are analogous art as they pertain to audio-video alignment in A/V system. Therefore it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the audio/video signal processing (as taught by Agren) to synchronize the video with the audio (as taught by Mukaide, ¶0053) for overcoming prior arts about synchronization deviation (Mukaide, ¶0010).
However, Pattenden (Figs. 1-8) teaches a controller (Pattenden ¶0097 discloses the signal detector function 512 [Fig. 5] processes the received data 514 to identify a predetermined signal in the received data 514 relevant to playback path characteristic for forwarding to the calibration controller function 513. The nature of predetermined signal will vary according to the type of characteristic under investigation, the type of playback device and the type of integral sensor 121 being employed by the calibration module 185. ¶0099 discloses the controller 513 is also informed of the time of the start of the playback of the predetermined signal in the test data 520 so that a delay can be  configured to process the audio data into the audio data format of the audio rendering device (Pattenden Figs. 3-5: audio renderer 330), and
to delay the video data being routed to the video rendering device to compensate for the audio processing of the audio data (Pattenden Figs. 3-5: video renderer 320; ¶0121 discloses action 740 [Fig. 7] causes the mobile device 100 to configure the mobile device 100 to compensate for determined characteristic. As described in Fig. 4, the characteristic can be the calibration controller function 513 causing the video renderer function 320 to thereafter delay output of the video data stream 311 to the display 110 by a period equivalent to the processing delay imparted to the audio data stream 312. ¶0128 discloses as shown at action 840 [Fig. 8], the video data stream is delayed by a period equal to the processing delay imparted to the audio data stream 312 for the audio playback path 430 between the file decoder function 310 of the mobile device 100 and the Bluetooth™ headset 20 relative to the video playback path 435 internally within the mobile device 100 from the file decoder function 310 to the display 110),
wherein the delay is set to a delay that correlates to the audio processing of the audio data (Pattenden ¶0120 discloses the characteristic of the playback path 430, 435, as described in Fig. 4, can be the processing delay imparted to the audio data stream 312 as it travels along the audio playback path 430 to the Bluetooth™ headset 20 as the audio playback device 360, can then be calculated. ¶0124 discloses the calibration controller function 513 causes the video renderer function 320 to delay output of the video data stream 311 to the display 110 by a period equivalent to the processing delay imparted to the audio data stream 312) to synchronize the audio generated at the audio rendering device with the video generated at the video rendering device (Pattenden ¶0126 synchronized with the data 311,312, by an amount equal to the processing delay of the playback path 430, 435; Figs. 3-5).
Agren and Pattenden are analogous art as they pertain to audio-video alignment in A/V system. Therefore it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the audio/video signal processing (as taught by Agren) to delay the video signal by an amount to compensate for the audio processing for synchronizing audio and video signals (as taught by Pattenden, ¶0073) for improvements in calibration is desirable (Pattenden, ¶0004).

Regarding Claim 23, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 22,
wherein the audio control module is further configured to receive an initialization input from the audio rendering device (Pattenden ¶0120 discloses the characteristic of playback path 430, 435 [Fig. 4], can be the processing delay imparted to the audio data stream 312 as it travels along the audio playback path 430 to the Bluetooth™ headset 20 as the audio playback device 360, can then be calculated. This can be determined by calculating the time difference between start of the playback of the predetermined signal in the test data 520 [Fig. 5] and the time of receipt at the integral sensor 121 [Fig. 1] of the predetermined signal as determined by the signal detector function 512 of the  processing function 511, the signal detection function 512 and the calibration controller function 513 can be known a priori and deducted to further refine the processing delay imparted to the audio data stream 312), and
the controller is configured to limit audio generated from the audio data at the video rendering device after receiving the initialization signal (Pattenden ¶0130 discloses the action of compensating can involve adjusting a signal spectrum of the data 311,312 to account for a signal degradation imparted to the test data 514 along the playback path 430, 435).

Regarding Claim 25, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 22, further comprising
a wireless communications transceiver configured to route the audio data to the audio rendering device by wireless communication with the audio rendering device (Agren ¶0039 discloses a variety of wireless communication protocols exist that enable devices to communicate in a wireless fashion. Fig. 1 shows an example BLUETOOTH wireless communication system 100. Sink devices 102 can be any type of device that receives and processes a received data stream, such as a wireless speaker [e.g., an earphone or headset speaker, a home audio speaker, etc.], a wireless display device [e.g., a wireless flat screen television, including a high-definition television], or other device).

Regarding Claim 26, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 25,
wherein the wireless communications transceiver wirelessly communicates with the audio rendering device using any one of BluetoothTM, Wireless Personal Area Network, or WiFiTM compliant communications (Agren ¶0049 discloses adapted to any type of wireless data source and sink devices, e.g., Bluetooth protocol. Communications protocols other than Bluetooth, as is known in the art, can be used).

Regarding Claim 27, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 26,
wherein the audio rendering device is a BluetoothTM headset, the controller is configured to process the audio data routed to the audio rendering device into Bluetooth-formatted audio data, and the wireless communications transceiver is a BluetoothTM transceiver (Agren ¶0085 discloses as shown in Fig. 11, earphone device 1100 includes an antenna 1102, an RF filter 1104, a memory 1106, a BLUETOOTH communication module 1108, a processing module 1110, an audio codec 1112, a speaker 1114, and a power/battery management module 1116. These components can be contained in a housing, such as a headset, an earbud, etc.).

Regarding Claim 28, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 26, wherein the wireless communications transceiver is a WiFiTM compliant transceiver (Agren ¶0039 discloses a variety of wireless communication protocols exist that enable devices to communicate in a wireless fashion. ¶0047 discloses a data stream can be provided by source device 102 to sink devices in a wireless fashion. ¶0049 discloses adapted to any type of wireless data source and sink devices. The use of communications protocols, other than Bluetooth, as would be known to persons skilled in the relevant art(s) from the teachings herein).

29, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 22,
wherein at least a portion of the audio processing is performed at the audio rendering device (Agren ¶0085 discloses as shown in Fig. 11, earphone device 1100 includes an antenna 1102, an RF filter 1104, a memory 1106, a BLUETOOTH communication module 1108, a processing module 1110, an audio codec 1112, a speaker 1114, and a power/battery management module 1116. These components can be contained in a housing, such as a headset, an earbud, etc.).

Claims 30-31 and 33-41 are rejected for the same reasons as set forth in Claims 22-23 and 25-29.

Claims 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agren (US PGPUB #2008/0291863) in view of Mukaide et al. (US PGPUB #2006/0156376) further in view of Pattenden (US PGPUB #2011/0275320) and Motomura (US #2008/0309830).

Regarding Claim 24, Agren in view of Mukaide and Pattenden discloses the audio control module of claim 23, but may not explicitly disclose wherein the controller is configured to assert a mute signal to limit the audio generated at the video rendering device, replace audio data routed to the video rendering device with null audio data to limit the audio generated at the video rendering device, or clear audio packets from the audio data routed to the video rendering device to limit the audio generated at the video rendering device.
However, Motomura (Figs. 1-10) teaches wherein the controller is configured to assert a mute signal to limit the audio generated at the video rendering device, replace audio data routed to the video rendering device with null audio data to limit the audio generated at the video rendering device, or clear audio packets from the audio data routed to the video rendering device to limit the audio generated at the video rendering device (Motomura ¶0080 discloses the output to the speaker 213 is controlled according to the connection of the headphones. When a headphone is detected, the AV amplifier 200 performs mute control to the speaker output without the user manipulating the AV amplifier).
Agren, Mukaide, Pattenden, and Motomura are analogous art as they pertain to audio-video alignment in A/V system. Therefore it would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the teachings of Agren, Mukaide, and Pattenden in light of the teachings of Motomura to mute audio when a headphone is inserted (as taught by Motomura, ¶0095) to overcome a problem that an AV amplifier connected to the TV cannot exercise control (Motomura, ¶0009).

Claim 32 is rejected for the same reasons as set forth in Claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651